Opinion issued September 27, 2016




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00608-CR
                               NO. 01-16-00609-CR
                            ———————————
                    ANTHONY LANCE JONES, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                  On Appeal from the 232nd District Court
                            Harris County, Texas
                  Trial Court Case Nos. 1494533 & 15100391


                          MEMORANDUM OPINION
      Appellant, Anthony Lance Jones, proceeding pro se and incarcerated, pleaded

guilty to two related counts of the Class A misdemeanor offense of assault of a


1
      Appellate cause no. 01-16-00608-CR; trial court cause no. 1494533.
      Appellate cause no. 01-16-00609-CR; trial court cause no. 1510039.
family member in the underlying trial court cause numbers 1494533 and 1510039.

See TEX. PENAL CODE ANN. §§ 22.01(a)(1), (b) (West Supp. 2016). Pursuant to a

plea bargain in each case, the State agreed to reduce the third-degree felony offenses

to Class A misdemeanors with the agreed punishment recommendation that

appellant be assessed one year confinement in county jail in each case, to be served

concurrently. In accordance with the terms of his plea bargains with the State, the

trial court found appellant guilty and assessed his punishment at one year

confinement in county jail in each case, with both sentences to be served

concurrently with each other. See TEX. PENAL CODE ANN. § 12.21(2) (West Supp.

2016). The trial court certified that both cases are plea-bargained cases and that

appellant has no right of appeal in either of them. See TEX. R. APP. P. 25.2(a)(2).

       Appellant timely filed a pro se combined notice of appeal in both cases. See

TEX. R. APP. P. 26.2(a)(1). Appellant also filed a pro se letter-motion for the

appointment of appellate counsel, an extension of time to file an appellate brief, and

for access to the appellate records in this Court. We dismiss this appeal for want of

jurisdiction and dismiss the motions as moot.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2016);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing


                                            2
that the defendant has the right of appeal has not been made part of the record. TEX.

R. APP. P. 25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

      Here, the trial court’s certifications, which are included in the clerk’s record

in each appeal, state that these are plea-bargained cases and that appellant has no

right of appeal, and the trial court did not give its permission to appeal any matters.

See TEX. R. APP. P. 25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The clerk’s record,

filed in this Court for each case, supports the trial court’s certifications. See Dears,
154 S.W.3d at 615. Because appellant has no right of appeal, we must dismiss this

appeal without further action. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a), must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”).

                                   CONCLUSION
      Accordingly, we dismiss these appeals for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3